Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Vonderrick Allen, Appellant                            Appeal from the 102nd District Court of
                                                       Bowie County, Texas (Tr. Ct. No.
No. 06-20-00074-CR         v.                          19F0184-102).      Memorandum Opinion
                                                       delivered by Justice Stevens, Chief Justice
The State of Texas, Appellee                           Morriss and Justice Burgess participating.


       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment by deleting the
$1,000.00 fine, by modifying it to reflect that Allen’s offense is a state-jail felony, not a second-
degree felony, and by removing the language stating, “TWENTY (20) YEARS TEXAS
DEPARTMENT OF CRIMINAL JUSTICE INSTITUTIONAL DIVISION; TO RUN
CONCURRENTLY WITH 18F0917-102” from the “Terms of Plea Bargain” section and placing
it under the “Punishment and Place of Confinement” section. We further modify the trial court’s
judgment and the bill of costs by deleting the duplicative court costs and to reflect that the
amount of court costs owed is $0.00. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Vonderrick Allen, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.
                                                        RENDERED JANUARY 7, 2021
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk